Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 1 of 12




                      EXHIBIT 1
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 2 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative                CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

              Plaintiffs,

    v.

    CRAIG WRIGHT

              Defendant.


    PLAINTIFFS’ SECOND AMENDED RESPONSES AND OBJECTIONS TO WRIGHT’S
         FIRST SET OF INTERROGATORIES TO PLAINTIFF, IRA KLEIMAN

          PLEASE TAKE NOTICE that, pursuant to Rule 34 of the Federal Rules of Civil Procedure,

   Plaintiffs hereby responds to Wright’s First Set of Interrogatories to Plaintiff, Ira Kleiman as

   follows:

                            SPECIFIC OBJECTIONS TO TIME FRAME

          Plaintiffs’ object to the time period requested as it is inconsistent with what the Defendant

   himself has argued is appropriate at this stage of the litigation. Accordingly, unless indicated

   otherwise, Plaintiffs’ will treat the relevant time period for all Interrogatories as one month after

   the filing of the Initial Complaint. If the parties reach an agreement to expand the relevant time

   period, or if Defendant demonstrates a specific reason to exceed that timeframe for an individual

   interrogatory, Ira will supplement his responses to the extent necessary.

                            SPECIFIC RESPONSES AND OBJECTIONS

   REQUEST NO. 1:

   Identify of [sic] all persons that were present at the November 26, 2009, Thanksgiving dinner
   referenced in paragraphs 58 through 62 of the Second Amended Complaint.

   RESPONSE TO REQUEST NO. 1:
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 3 of 12




             The following individuals were present at the November 26, 2009 Thanksgiving dinner

   referenced in paragraphs 58 through 62 of the Second Amended Complaint:

                 ● Louis Kleiman;
                 ● Dave Kleiman;
                 ● Ira Kleiman (155 Bent Tree Drive, Palm Beach Gardens, FL. 33418; phone:
                   561-624-6367; self-employed in website design / affiliate marketing);
                 ● Ju Kleiman (155 Bent Tree Drive, Palm Beach Gardens, FL. 33418; phone: 561-
                   624-6367; salesperson at LG Electronics, Thailand); and
                 ● Ira’s six-month year old child.


   REQUEST NO. 2:

   Identify all electronic devices that Dave Kleiman owned or possessed at the time of his death.

   RESPONSE TO REQUEST NO. 2:

             Ira objects to this Request to the extent it seeks knowledge he doesn’t possess.

   Notwithstanding that objection, the following is a list of the electronic devices that Ira believes to

   have been owned or possessed by Dave Kleiman at the time of his death:

       Device Description                            Type                      Amount of Data currently
                                                                               stored (GB)
       Seagate Momentus 500GB                        External HDD              17.6
       WD Scorpio Blue 750GB                         External HDD              119.2
       Seagate Momentus 500GB                        External HDD              0
       Hitachi Travelstar 100GB                      External HDD              0
       WD Scorpio Black 320GB                        External HDD              0
       Four to five hard drives that are no longer   External HDD              n/a
       in the estate’s possession.1
       HTC T7373X Touch Pro2                         Mobile Phone              .01


   1
    Ira gave three or four drives that were possessed by Dave Kleiman at the time of his death, to
   Patrick Page (Dave’s business partner in Computer Forensics LLC) as Patrick informed him they
   were Computer Forensic LLC’s drives with the business’s data stored on them. There was one
   other drive that was on Dave’s bedroom counter. This drive was broken, and would not power
   on. Ira disposed of this drive in 2013.
                                                      2
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 4 of 12




    Samsung Galaxy Note SGH-I717                 Mobile Phone              N/A
    Corsair Survivor Stealth TD Black            Thumb Drive               25.7
    Corsair Survivor Stealth TD Gray Orange      Thumb Drive               2.09
    Corsair Survivor Stealth TD Gray Blue        Thumb Drive               58
    Corsair Survivor Stealth TD Gray Blue 2      Thumb Drive               48.7
    IACIS TD                                     Thumb Drive               0.35
    Micro Vault Tiny 4GB                         Thumb Drive               .1
    Sandisk Cruzer Micro 8GB                     Thumb Drive               2.81
    CEIC 2009 2GB                                Thumb Drive               2.79
    Key Thumbdrive 8GB                           Thumb Drive               1.03
    Two Alienware m9700i R1 series laptops       Laptop                    n/a
    1 Dell Laptop (Precision M65)                Laptop                    n/a
    1 Toshiba micro tower (Magnia Z310)          Desktop                   n/a
    Various CD-ROM containing various            CD-ROM                    n/a
    software programs

   Email Accounts
     1. kleimandave@yahoo.com
      2. davesdigitalforensics@gmail.com
      3. dave@davekleiman.com
      4. dave@netmedic.net
      5. dave@isecureu.com
   REQUEST NO. 3:

   Describe with specificity all attempts you have made to access Dave Kleiman’s electronic devices.

   RESPONSE TO REQUEST NO. 3:

          Ira did not keep a record of every attempt he made to access Dave Kleiman’s electronic

   devices. That said, Ira states that he personally reviewed all drives that were accessible. During

   this review, Ira looked through each individual folder and each individual file contained on these

   drives to find anything of importance.




                                                   3
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 5 of 12




          Ira successfully installed Windows operating systems on two of the drives in an effort to

   gain access to those drives in November 2013. He successfully installed Windows 7 on the Seagate

   Momentus 500 GB drive (Serial No. 5VE1B6VT) on November 10, 2013. He installed Windows

   8 on the WD Scorpio Blue 750 GB drive on November 17, 2013.

   REQUEST NO. 4:

   Describe with specificity all attempts you have made to determine the identity and location of any
   cryptocurrency that Dave Kleiman owned or possessed at the time of his death apart [sic].

   RESPONSE TO REQUEST NO. 4:

          Ira objects to this request to the extent it seeks privileged information protected by the

   attorney client privilege and work product privilege. Notwithstanding that objection, Ira states that

   he personally reviewed all accessible electronic devices that he believed Dave owned or possessed.

   During this review, Ira looked through each individual folder and each individual file contained

   on these drives to find anything of importance.

          Furthermore, Ira spoke to the following individuals in an effort to identify the identity and

   location of the cryptocurrency that Dave Kleiman owned at the time of his death:

              ● Craig Wright;

              ● Patrick Paige;

              ● Carter Conrad;

              ● Angela Ojea (cell-phone: 561-707-3734; home phone: 561-748-9916); and

              ● Kimon Andreou (phone: 305-606-7423).

          Finally, Ira has reviewed numerous documents provided by the Defendant, Ramona Watts,

   the Australian Tax Office, as well as documents obtained from the public domain, from the

   Australian Courts, and as a result of subpoenas served in this litigation to try and identify the

   cryptocurrency and location of the cryptocurrency the Defendant stole from Dave and W&K Info


                                                     4
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 6 of 12




   Defense Research, LLC.

   REQUEST NO. 5:

   Identify by public address all cryptocurrency that you claim rightfully belongs to Dave Kleiman or his
   estate.

   RESPONSE TO REQUEST NO. 5:

           Discovery is still ongoing and Plaintiffs currently lack sufficient knowledge to identify the

   public addresses of all cryptocurrency belonging to Dave Kleiman or his estate. Plaintiffs will

   supplement the response to this Request as more information is made available during the

   discovery process.

           Based on information available to Plaintiff today, however, Plaintiffs believe that any

   cryptocurrency held in the following addresses (or any bitcoin transferred out of these wallets),

   belongs at least in part, to Plaintiffs:

               1. 12tls9c9RsALt4ockxa1hB41TCTSmxj2me

               2. 1933phthK3ZgFQNLGSDXvqCn32k2buXY8a

               3. 1FeexV6bAHb8ybZjqQMJJrcCrHGW9sb6uF

               4. 1f1miYFQWTzdliCBxtHHniW7IVAWPUccr

               5. 1MHdm5XZ111rfoZFoUid&GbYevmdiXoob4

               6. 18JPragfuDVHWWG8ABQ15cghJFetnXUJBD

               7. 1LXc28hWx1t8np5sCAb2EaNFqPwqJCuERD

               8. 1FpqQnKQCgDkJFMC94JL8FpRyHTZ3uRVZ1

               9. 1F34duy2eeMz5mSrvFepVzy7Y1rBsnAyWC

               10. 1JtpgqCf3SSeCeYWEDJjkfYFH7Ruhy4Vp1

               11. 18k9tin39LKegfzHe8rxSgvJXDpuMriGJq

               12. 1HtTw9zR9wWFfgV8Jy8MqsaeVl7ZXrjdq6


                                                     5
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 7 of 12




               13. 18pn4NQ7NgsJjeuFjazeTdVRnsmfw5ofTz

               14. 12fZ2HxkljG9zn1u44XYsFFYKHM4A2zCea

               15. 12tkqA9xSoowkzoERHMWNKsTey55YEBqkv

               16. 16Ls6azc76ixc9Ny7AB5ZPPq6oiEL9XwXy

               17. 12HddUDLhRP2F8JjpKYeKaDxxt5wUvx5nq

               18. 1P3S1grZVmcqYDuaEOVOYobJ5Fx85E9fE9

               19. 1MyGwFAJjVtB5rGJa32M6Yh46cGirUta1K

               20. 145YHsQU7HMzkRnD5SBSuFAzQgCYnAnlkN

               21. 16TPVCpvtJ6FkV5xNKBp35aMo4BWFGxiEY

               22. 1KbrSKrT3GeEruTuuYYUSQ35JwKbrAWJYm

               23. 1FLFnbN7m5psLfvLEwYtRUUjJ34YkmV3dM

               24. 1A6SDef1TJAM8Saw2SqmqFGhkWR1y3qMx2

               25. 16cou7Hl6WjTzuFyDBnht9hmvXytg6XdVT

               26. 12ib7dApVFvg82TXKycWBNpN8kFyiAN1dr

   REQUEST NO. 6:

   Identify with specificity all intellectual property that you claim rightfully belongs to Dave Kleiman or
   his estate.

   RESPONSE TO REQUEST NO. 6:

           Discovery is still ongoing and Plaintiffs currently lack sufficient knowledge to identify all

   intellectual property belonging to them. Plaintiffs will supplement the response to this Request as

   more information is made available during the discovery process.

           Based on information available to Plaintiffs today, however, Plaintiffs believe that the

   estate and/or W&K have an ownership interest in source code, compiler code, Machine Language




                                                      6
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 8 of 12




   (MASM/NASM), algorithms, manuals, trademarks, pending patents, granted patents, and other

   external filings associated with the following IP items:

              1. A metered payments system;

              2. Software derivative markets & information security risk systems;

              3. Software assurance marketplace;

              4. Software assurance through economic measures and anti-fraud system;

              5. Risk quantification system (for financial modeling in Bitcoin);

              6. SCADA measurements suite of software; and

              7. Scriptable money.

          More generally, Plaintiffs believe that the Defendant has taken intellectual property

   belonging to the estate and W&K that was created by Dave and Craig’s partnership through

   research Dave Kleiman conducted with Craig Wright that was not completed or published as of

   2015. Further discovery is needed to uncover the exact nature of this intellectual property,

   including discovery to uncover the exact nature of the 6,000,000 lines of code the Defendant has

   admitted David Kleiman created.

          Furthermore, Plaintiffs believe they hold an interest in the security, banking, and

   automation intellectual property distributed to Cloudcroft, Hotwire, and Coin-Exch. Finally,

   Plaintiffs believe they hold an interest in the intellectual property, source code, algorithms, and

   patentable materials claimed by DeMorgan which relates to the development of smart contract and

   Blockchain based technologies and the commercialization of Blockchain and smart contract

   system research.

   REQUEST NO. 7:

   Describe with specificity how you first came to possess copies of the documents that are attached as
   exhibits 9, 12 15, and 18 to the Second Amended Complaint, and Exhibit A to Plaintiffs’ First Request


                                                    7
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 9 of 12



   for Production, including by identifying the first person who provided you with copies of those
   documents.

   RESPONSE TO REQUEST NO. 7:

          Ira first reviewed Exhibit 9 to the Second Amended Complaint when it was released online

   by John Cook of Gawker. See https://www.documentcloud.org/documents/2644013-20140226-

   Meeting-Minutes-Redacted.html. Ira first reviewed Exhibit 12 of the Second Amended Complaint

   when it was released online by Gizmodo. https://gizmodo.com/heres-all-the-evidence-that-craig-

   wright-invented-bitco-1747059371.      Ira first reviewed Exhibit 15 of the Second Amended

   Complaint when Craig emailed it to him on May 11, 2014. Ira first reviewed Exhibit 18 of the

   Second Amended Complaint when Ramona Watts emailed it to him on July 2, 2015.

   REQUEST NO. 8:

   Identify all persons at news agencies with whom you have spoken about any of the facts that you
   have alleged in the Second Amended Complaint.

   RESPONSE TO REQUEST NO.

          Ira or his attorneys had discussions or correspondence with the following persons at news

   agencies about the facts alleged in the Second Amended Complaint:

              1. Andy Cush (443-852-1025; andy.cush@gmail.com)

              2. Sam Biddle (sam.biddle@theintercept.com)

              3. Andy Greenberg (Wired); (agreenberg@wired.com)

              4. Jordan Pearson (vice); (jordan.pearson@vice.com)

              5. Ryan Browne (NBC Universal); (Ryan.Browne@nbcuni.com)

              6. Ritika Shah (NBC Universal); (Ritika.Shah@nbcuni.com)

              7. Michelle Caruso-Cabrera (NBC Universal) (Michelle.Caruso-

                  Cabrera@nbcuni.com)

              8. Cyrus Farivar (arstechnica); (cyrus.farivar@arstechnica.com)

                                                    8
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 10 of 12




               9. MP McQueen (ALM); (mmcqueen@alm.com)

               10. Will Yakowicz (Inc.com); (wry201@gmail.com)

               11. Olga Kharif (Bloomberg); (okharif@bloomberg.net)

               12. Jef Feeley (Bloomberg); (jfeeley@bloomberg.net)

    REQUEST NO. 9:

    Identify the auditor from the ATO who allegedly reached out to you as referenced in paragraph 141
    of the Second Amended Complaint.

    RESPONSE TO REQUEST NO. 9:

           Ira states that the auditor referenced in paragraph 141 of the Second Amended Complaint

    is Andrew Miller (Phone: (02) 9354-6379).

     Dated: March 21, 2019                              Respectfully submitted,

                                                        s/ Velvel (Devin) Freedman
                                                        Velvel (Devin) Freedman, Esq.
                                                        BOIES SCHILLER FLEXNER LLP
                                                        100 SE Second Street, Suite 2800
                                                        Miami, Florida 33131
                                                        Telephone: (305) 539-8400
                                                        Facsimile: (305) 539-1307
                                                        vfreedman@bsfllp.com

                                                        Kyle W. Roche, Esq.
                                                        Admitted Pro Hac Vice
                                                        BOIES SCHILLER FLEXNER LLP
                                                        333 Main Street
                                                        Armonk, NY10504
                                                        Telephone: (914) 749-8200
                                                        Facsimile: (914) 749-8300
                                                        kroche@bsfllp.com

                                                        Counsel to Plaintiff Ira Kleiman as Personal
                                                        Representative of the Estate of David Kleiman
                                                        and W&K Info Defense Research, LLC.


                                    CERTIFICATE OF SERVICE



                                                    9
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 11 of 12




                   I HEREBY CERTIFY that on March 21, 2019, a true and correct copy of the
    foregoing was served on all counsel of record identified on the Service List below via e-mail:

     Andres Rivero, Esq.
     Jorge A. Mester, Esq.
     Alan H. Rolnick, Esq.
     Amanda McGovern, Esq.
     Zaharah Markoe, Esq.
     Zalman Kass, Esq.
     RIVERO MESTRE LLP
     2525 Ponce de Leon Boulevard
     Suite 1000
     Coral Gables, FL 33134
     305-445-2500
     (305) 445-2505 (fax)
     arivero@riveromestre.com
     jmestre@riveromestre.com
     arolnick@riveromestre.com
     receptionist@riveromestre.com
     zkass@riveromestre.com
     zmarkoe@riveromestre.com
     amcgovern@riveromestre.com

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                   10
Case 9:18-cv-80176-BB Document 141-1 Entered on FLSD Docket 04/10/2019 Page 12 of 12




            I, Ira Kleiman, declare under penalty of perjury under the laws of the United States and the
    State of Florida, that the foregoing is true and correct.

           Executed on March 21, 2019 at West Palm Beach, Florida.


                                                            __________________________________
                                                                                    Ira Kleiman




                                                    11
